Citation Nr: 0601509	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant/claimant alleges he had World War II service 
with the U.S. Armed Forces in the Philippines.  This matter 
is before the Board of Veterans' Appeals (Board) on August 
2005 remand Order from the United States Court of Appeals for 
Veteran's Claims (Court).  The case was originally before the 
Board on appeal from a January 2003 rating decision by the 
Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision in February 2004 the Board 
denied the appellant veteran status.  He appealed that 
decision to the Court [where he was represented by another 
Veterans' Service Organization.  Pursuant to a joint motion 
by the parties, the Court vacated the Board's February 2004 
decision and remanded the matter for development and 
readjudication consistent with the instructions in the joint 
motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Essentially, the joint motion stipulates that in not seeking 
verification of alleged service under an alternate 
identification, VA failed in its Veterans Claims Assistance 
Act of 2000 (VCAA)-mandated duty to assist the claimant.  In 
his instant claim for VA benefits received in September 2002, 
the appellant reported he was born in Baoco, Mountain 
Province; that his service number was [redacted]; and that he had 
a middle name that did not end with the letter "g".  (He 
did not report serving under an alternate name or service 
number.)  VA sought verification of his service under the 
information he provided in his claim.  The service department 
(via the National Personnel Records Center (NPRC)) certified 
that the claimant had no qualifying service.  An affidavit 
for Philippine Army Personnel, dated in March 1946 (and date-
stamped in 1974, 1978. and 1996) lists a person with the same 
name as the claimant's (but with the middle name terminating 
in a "g"); born on the same date, but with place of birth 
listed as San Gabriel, La Union; and with a service number of 
[redacted].  The joint motion stipulates that verification of 
service should have also been sought under this "alternate 
identifying information" and mandates that this be done on 
remand.  

The joint motion also implies further (unspecified) VCAA 
notice or duty to assist deficiency, as it stipulates:  The 
Secretary shall also fully comply with VCAA.

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.	The RO should ensure that the 
appellant receives all notice and 
assistance mandated by the VCAA. 

2.	The RO should arrange for another NPRC 
records search to ascertain whether 
the appellant had any recognized 
active military service.  
Specifically, the RO should ask the 
NPRC to conduct a records search (to 
verify the claimant's service) under 
the various information he has 
provided, including the following 
identifying information: [redacted] 
[redacted] [redacted], service number [redacted], 
born in San Gabriel, La Union; and 
[redacted] Lindan [redacted], service number 
[redacted], born in Baoco, Mountain 
Province, Philippines; and service 
dates of February 28, 1943 to June 21, 
1946.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate 
supplemental statement of the case and 
give the claimant and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


